


117 HR 4542 IH: Energy Efficient Public Buildings Act of 2021
U.S. House of Representatives
2021-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 4542
IN THE HOUSE OF REPRESENTATIVES

July 19, 2021
Ms. Velázquez (for herself, Ms. Jackson Lee, Mr. Jones, Ms. Norton, Mr. Bowman, Mr. Espaillat, Ms. Moore of Wisconsin, and Mr. Sires) introduced the following bill; which was referred to the Committee on Energy and Commerce

A BILL
To direct the Secretary of Energy to provide grants for energy improvements to certain public buildings, and for other purposes.


1.Short titleThis Act may be cited as the Energy Efficient Public Buildings Act of 2021. 2.Grants for energy efficiency improvements and renewable energy improvements for public buildings (a)DefinitionsIn this section:
(1)Eligible buildingThe term eligible building means a— (A)public library;
(B)public hospital;  (C)community center; or
(D)State or local government building. (2)Eligible entityThe term eligible entity means—
(A)a State; (B)a local government;
(C)a nonprofit organization that owns or operates an eligible building;  (D)a nongovernmental organization, including a nonprofit organization, with expertise related to energy improvements; or 
(E)a consortium of entities described in subparagraphs (A) through (D).  (3)Energy improvementThe term energy improvement—
(A)means any improvement, repair, or renovation to an eligible building— (i)that will directly result in a reduction in building energy costs of at least 20 percent, including improvements to building envelope, air conditioning, ventilation, heating system, domestic hot water heating, compressed air systems, distribution systems, lighting, power systems, and controls; and
(ii)that leads to an improvement in building occupant health, including improvement in indoor air quality, daylighting, ventilation, electrical lighting, and acoustics; and (B)may include the installation of a renewable energy technology (such as wind power, photovoltaics, solar thermal systems, geothermal energy, energy storage, and hydropower) to an eligible building that meets the requirements of subparagraph (A).
(4)Environmental justice communityThe term environmental justice community means a community with significant representation of communities of color, low-income communities, or Tribal and indigenous communities, that experiences, or is at risk of experiencing higher or more adverse human health or environmental effects. (5)EJSCREENThe term EJSCREEN means the environmental justice mapping and screening tool created by the Environmental Protection Agency.
(6)EJ IndexThe term EJ Index means the Environmental Justice Indexes in EJSCREEN. (7)Medically underserved communityThe term medically underserved community has the meaning given such term in section 799B of the Public Health Service Act (42 U.S.C. 295p).
(8)SecretaryThe term Secretary means the Secretary of Energy. (9)Underserved communityThe term underserved community means—
(A)a community located within a ZIP Code or census tract that is identified by the Secretary as— (i)a low-income community;
(ii)a community of color; or (iii)a Tribal community; or
(B)any other community that the Secretary determines is disproportionately vulnerable to, or bears, a disproportionate burden of, any combination of economic, social, environmental, or climate stressors. (b)AuthorityFrom amounts made available to carry out this section, the Secretary shall provide competitive grants to eligible entities to make energy improvements authorized by this section.
(c)PriorityIn providing grants under this section, the Secretary shall give priority to eligible entities that will carry out energy improvements— (1)in an environmental justice community;
(2)in a neighborhood with poverty and unemployment rates that exceed the average in the United States; (3)in a neighborhood where 30 percent or more of households receive benefits under—
(A)the supplemental nutrition assistance program under the Food and Nutrition Act of 2008; or (B)a mandatory spending program of the Federal Government for which, as determined by the Secretary, eligibility for the program’s benefits, or the amount of such benefits, is determined on the basis of income or resources of the individual or family seeking the benefit;
(4)in an underserved community or a medically underserved community; (5)in an EPA region where the EJ Index is above the national average, as determined by EJSCREEN; or
(6)in an environmental justice community, as documented by federally recognized environmental justice mapping and equity screening tools.  (d)Competitive criteriaThe competitive criteria used by the Secretary in providing grants under this section shall include the following:
(1)The fiscal capacity of the eligible entity to meet the needs for improvements of building facilities without assistance under this section, including the ability of the eligible entity to finance the applicable project through the use of local bonding capacity, energy performance contracting, if applicable, or other means determined appropriate by the Secretary. (2)The likelihood that the eligible entity will maintain, in good condition, any building facility whose improvement is assisted with a grant under this section.
(3)The potential energy efficiency and safety benefits for building occupants from the proposed energy improvements. (e)ApplicationsTo be eligible to receive a grant under this section, an applicant shall submit to the Secretary an application that includes each of the following:
(1)A needs assessment of the current condition of the eligible building, or eligible buildings, that are to receive the energy improvements. (2)A draft work plan of what the applicant hopes to achieve at eligible buildings and a description of the energy improvements to be carried out.
(3)A description of the applicant’s capacity to provide services and comprehensive support to make the energy improvements. (4)An assessment of the applicant’s expected needs for operation and maintenance training funds, and a plan for use of those funds, if any.
(5)An assessment of the expected energy efficiency and safety benefits of the energy improvements. (6)A cost estimate of the proposed energy improvements.
(f)Use of grant amounts
(1)In generalExcept as otherwise provided in this subsection, an eligible entity that receives a grant under this section shall use the grant amounts only to make the energy improvements contemplated in the application for the grant. (2)Operation and maintenance trainingAn eligible entity that receives a grant under this section may use up to 5 percent for operation and maintenance training for energy efficiency and renewable energy improvements (such as maintenance staff and building occupant training, education, and preventative maintenance training).
(3)AuditAn eligible entity that receives a grant under this section may use funds for a third-party investigation and analysis for energy improvements (such as energy audits and existing building commissioning). (g)Contracting requirements (1)Davis-BaconAny laborer or mechanic employed by any contractor or subcontractor in the performance of work on any energy improvements funded by a grant under this section shall be paid wages at rates not less than those prevailing on similar construction in the locality as determined by the Secretary of Labor under subchapter IV of chapter 31 of title 40, United States Code (commonly referred to as the Davis-Bacon Act).
(2)CompetitionEach eligible entity that receives a grant under this section shall ensure that, if the eligible entity carries out repair or renovation through a contract, any such contract process— (A)ensures the maximum number of qualified bidders, including small, minority, and women-owned businesses, through full and open competition; and
(B)gives priority to businesses located in or resources common to, the State or the geographical area in which the project is carried out. (h)Reporting (1)Initial reportEach eligible entity that receives a grant under this section shall submit to the Secretary, at such time as the Secretary may require, a report describing the—
(A)use of such funds for energy improvements, including the type of eligible building involved; (B)the estimated cost savings realized by such energy improvements;
(C)the building occupant safety benefits as a result of such energy improvements; (D)the results of any standard or detailed energy audit of the applicable eligible building; and
(E)the use of the Department of Energy’s Energy Star Program performance tracking for tracking such energy improvements. (2)Follow-up reportNot later than 5 years after an eligible entity completes energy improvements funded by a grant received under this section, such eligible entity shall submit to the Secretary a report describing the energy use and reductions as a result of such energy improvements.
(3)DOE reportThe Secretary shall submit to Congress a report summarizing the information in the reports submitted under paragraphs (1) and (2). (4)Best practices reportNot later than 180 days after the date of the enactment of this Act, the Secretary shall develop and publish, including on the public website of the Department of Energy, a report on the best practices for eligible entities for activities carried out under this section, including how to apply for a grant under this section, including how to register with the Federal system of award management and how to obtain and validate a Federal Data Universal Number System.
(i)Authorization of appropriations
(1)AuthorizationThere is authorized to be appropriated to carry out this section $1,000,000,000 for each of fiscal years 2022 through 2026. (2)Technical assistance and outreachUp to 10 percent of amounts made available pursuant to paragraph (1) each fiscal year may be used to provide technical assistance and outreach to eligible entities. 

